Citation Nr: 0631843	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-40 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for neuropathy of the sural nerve, left lower 
extremity, due to steam burns.

2.  Entitlement to service connection for degenerative 
changes in the lumbar spine. 

3.  Entitlement to service connection for tremors.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to March 
1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  In that decision, the RO granted 
service connection for neuropathy of the sural nerve, left 
lower extremity, due to steam burns with a 20 percent 
evaluation effective May 28, 2004, and denied service 
connection for degenerative changes in the lumbar spine, 
tremors, and sinusitis.

In a June 2006 statement, the veteran indicated that his 
service-connected hearing loss had worsened and that he 
wished to file for an increased evaluation.  This matter is 
referred to the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), additional 
evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after 
the appeal has been initiated, or additional evidence 
received following certification of an appeal to the Board 
shall be initially reviewed by the AOJ, unless this 
procedural right is waived by the veteran or by the 
veteran's representative.  See 38 C.F.R. §§ 19.37, 20.1304 
(c) (2006). 

In January 2005, additional evidence was added to the record 
on the veteran's behalf.  This evidence had not been 
previously considered by the AOJ.  By VA letter dated in 
August 2006, the Board contacted the veteran and informed 
him that he had the right to either have the new evidence 
considered by the RO in the first instance or he could waive 
this right and have the Board proceed with this appeal.  In 
a September 2006 response letter, the veteran indicated that 
he wished to have the case remanded to the AOJ for review of 
the new evidence submitted.  Thus, the case is being 
remanded to the RO for initial consideration of the claim in 
light of the new evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to VCAA notice.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should review the case again 
based on the additional evidence 
submitted by the veteran's 
representative in January 2005.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
